Citation Nr: 0327615	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-28 064	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
following the grant of service connection for anxiety 
disorder with panic attacks and depressive disorder.  

2.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970, April 1977 to April 1981 and from July 1987 to March 
1988.  

By a decision entered in November 1981, the Phoenix, Arizona 
RO granted service connection for an anxiety reaction and 
hypertension, and assigned disability evaluations of 10 
percent and zero percent, respectively.  Thereafter, in a 
letter received by the RO in September 1982, the veteran 
renounced his continuing entitlement to VA compensation 
benefits.  In October 1982, the RO discontinued payment of 
his compensation benefits.  

In December 1994, the veteran's claims file was transferred 
to the Newark, New Jersey RO.  

Later, in December 1994, the veteran filed a new claim for 
service connection for, among other things, anxiety and 
hypertension.  He was afforded a VA examination in connection 
with his claim in January 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision of the Newark, New Jersey RO that awarded a 
30 percent evaluation for anxiety disorder with panic attacks 
and depressive disorder, and a 10 percent evaluation for 
hypertension.  The veteran filed a notice of disagreement in 
June 1995.  The RO issued a statement of the case in July 
1995.  The RO received the veteran's substantive appeal in 
May 1996.  In October 1996, the veteran testified during a 
hearing before an RO hearing officer; the transcript of that 
hearing is of record.  

In August 2000, the Board remanded the matters to the RO for 
additional development.  After attempting to accomplish the 
requested development, in April 2003, the RO continued the 
denial of the claims; hence, they have been returned to the 
Board for further appellate consideration.

Because the veteran renounced his right to receive 
compensation in 1982, his 1994 claim to reinstitute 
compensation is treated as "an original application" for 
benefits.  See 38 C.F.R. § 3.106(b) (2003).  Thus, as the 
claims for higher evaluations involve original claims, the 
Board has framed the issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  The veteran's anxiety disorder with panic attacks and 
depressive disorder has been manifested, primarily, by less 
than weekly panic attacks, depression and anxiety; these 
symptoms reflect social and industrial impairment that is no 
more than distinct, unambiguous, or moderately large in 
degree, or, since November 7, 1996, no more than occupational 
and social impairment with occasional decrease in work 
efficiency.

3.  The veteran's hypertension, which requires the ongoing 
use of hypertensive medication for control, has been 
manifested by diastolic blood pressure reading predominantly 
below 110 and systolic pressures predominantly below 200, 
without definite symptoms.  

CONCLUSIONS OF LAW

1.  As the initial 30 percent evaluation for the veteran's 
service-connected anxiety disorder with panic attacks and 
depressive disorder was proper, the criteria for a higher 
initial evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(2003) and 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in 
effect prior to November 7, 1996).

2.  As the initial 10 percent evaluation for the veteran's 
service-connected hypertension was proper, the criteria for a 
higher initial evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Code 
7101 (2003); 38 C.F.R. §4.104, Diagnostic Code 7101 (as in 
effect prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal, has been accomplished. 

The June 1995 rating decision, the July 1995 Statement of the 
Case, and the February 1997, March 1998, October 1999 and 
April 2003 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic laws 
and regulations governing his claims and the bases for the 
denial of the claims.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of April 1997, February 1999 and August 2001) have been 
afforded opportunities to submit such information and 
evidence.  Furthermore, via various RO correspondence, to 
include the April 1997, February 1999 and August 2001 
letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Further, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, in the August 2001 from the RO, the veteran was 
asked to submit additional supporting evidence within 60 
days, or the RO would continue to process the claim.  The RO 
did not specifically indicate that it would adjudicate the 
claim within the 60-day period, and, in fact, did not 
adjudicate the claim for more than one year, after receiving 
notice that the veteran failed to report to examinations 
scheduled in March 2003 (as reflected in the April 2003 SSOC.  
Thus, the Board finds that the RO's actions in this case are 
not inconsistent with 38 U.S.C.A. § 5103.

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded a VA examination in 
connection with his claims in January 1995.  Additionally, he 
testified at a hearing before RO personnel in October 1996.  
A transcript of the hearing is associated with his claims 
file.  It appears that the veteran was scheduled for but 
failed to report to several VA examinations-scheduled in 
October and November 1998, January and March 1999 and March 
2003.  The veteran submitted statements from a private 
physician.  However, he has not identified or provided VA 
authorization to obtain any additional medical treatment 
records.  Despite several notices from the RO, as identified 
above, the veteran has failed to respond to the RO's requests 
to assist him in obtaining evidence pertinent to his claims.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Applicable laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The applicable criteria for evaluating each of the 
disabilities under consideration were revised during the 
pendency of this appeal:  November 7, 1996, for the veteran's 
service connected psychiatric disability, and January 12, 
1998 for the veteran's hypertension.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  Only the earlier version of the regulation may be 
applied for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  

As the RO has considered each of the claims under both the 
former and revised criteria, there is no due process bar to 
the Board doing likewise, applying the more favorable result, 
if any.  



III.  Anxiety Disorder with Panic Attacks and Depressive 
Disorder

A.  Background 

A letter from physician Susan Peet Rowley, M.D. indicates 
that the veteran was seen for treatment on four occasions in 
1994.  She opined, based upon her treatment of the veteran 
and review of VA records from 1980 to 1982, that the veteran 
suffered from major depression with associated panic anxiety.  
She noted that the condition had not been adequately treated 
and caused decreases in productivity, enjoyment of life and 
job performance.  

A December 1994 letter from VA doctor Anna Harvey, M.D. 
indicated that the veteran received treatment for generalized 
anxiety since 1985.  His condition was well controlled with 
diazepam.  The doctor noted that he had last participated in 
treatment in September, 1988.  

The veteran was seen for a VA examination in January 1995.  
His medical records were not available for review at the time 
of examination.  He reported that he received weekly private 
therapy and was taking psychotropic medications daily.  He 
denied any recent hospitalizations.  He reported that his 
panic attacks occurred irregularly, in the past as often as 
twice a week.  However, he had not had a major attack in six 
months.  His panic episodes usually involved sweating, rapid, 
irregular heartbeat, fears of death and/or loss of control, 
dizzy spells and gastrointestinal distress.  He reported to 
being depressed and suffering from a lack of confidence and 
self-esteem.  

Objectively, the veteran was alert and oriented times three.  
He was apprehensive.  His speech was rambling and 
circumstantial.  He was quite concerned over being 
misunderstood or misinterpreted and frequently rephrased his 
responses.  His affect was constricted and his mood 
depressed.  There were no disturbances of thought or 
perception.  His memory was intact but his concentration was 
at times impaired.  He was diagnosed with anxiety disorder 
with panic attacks and a depressive disorder secondary to his 
anxiety disorder.  

In a statement submitted in April 1996, the veteran reported 
that his anxiety and depression greatly impaired his ability 
to obtain and maintain employment.  He reported that he was 
diagnosed with bipolar disorder and participated in a 
Carbonrnazypine Therapy program.  

During the October 1996 hearing before RO personnel, the 
veteran testified that he received private psychiatric care 
for a bipolar depressive disorder.  He reported that he 
worked doing volunteer work for the VA.  He testified that he 
maintained social contact with family and friends.  He lived 
with his wife and was socially active with her and with his 
volunteer work with the shriners.  He indicated that he had 
the ability to obtain employment but was concerned about his 
ability to remain on the job.  At the close of the hearing, 
the veteran indicated that he would obtain and submit his 
private treatment records for RO consideration.  

An October 1996 letter from Susan Rowley, M.D. indicated that 
the veteran had a diagnosis of bipolar disorder, type II.  
She reported that the veteran was not totally disabled by his 
condition and that he could find and obtain employment.  
However, his condition did affect his ability to consistently 
work.  He was on 10 milligrams of diazepam per day and 
starting a trial dose of Lamictal.  

A note from the VA medical center indicated that the veteran 
refused to attend a VA examination in January 1999 and stated 
that he would submit records from his private doctor.  

No additional VA or private medical treatment records were 
associated with the veteran's claims file.  




B.  Analysis

The veteran's anxiety disorder has initially been evaluated 
as 30 percent disabling under 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (as in effect prior to November 7, 1996.) Under 
such Diagnostic Code, a 30 percent rating was for assignment 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was for assignable where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9400 (1996).  

A 70 percent rating was assignable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent rating was assignable where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior; or where the veteran was demonstrably 
unable to obtain or retain employment.  Id. The three 
criteria for a 100 percent criteria were independent of one 
another, and only one needed to be met in order to award a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the revised rating criteria, effective November 7, 
1996, a 30 percent rating is for assignment in cases where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2003).

A 50 percent rating is for assignment where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

After a careful review of the record in light of the above-
referenced criteria, the Board finds that no evaluation 
higher than the currently assigned 30 percent rating is 
warranted under either the former or revised rating criteria.  
The veteran's reported symptoms include anxiety, occasional 
panic attacks, depression and stress.  As regards the former 
criteria, evidence in support of his claim includes the 
veteran's testimony that he has difficulty maintaining 
employment and experiences stress in his volunteer work.  
Moreover, letters submitted from the veteran's private 
psychiatrist in 1994 and 1996 indicated that his depression 
impaired his productivity and ability to maintain employment.  
However, after reviewing the record and medical evidence in 
its entirety, the Board finds that weight of the evidence 
indicates no more than overall definite impairment under the 
former criteria-that is, social and industrial impairment 
that is no more than distinct, unambiguous, and moderately 
large in the degree.  In this regard, the veteran admitted in 
hearing testimony that he maintained effective and wholesome 
relationship with his spouse.  While he was not currently 
employed, he maintained relationships through his volunteer 
work.  Additionally, during the January 1995 VA examination 
he reported that he had not had an anxiety attack in the past 
six months.  While there is objective evidence that the 
veteran's depressive disorder results in reduced ability to 
maintain employment, there is no objective evidence that his 
anxiety disorder or panic attacks caused considerable or 
greater social or industrial impairment.  

As regards the revised criteria, the evidence shows that the 
veteran suffers from infrequent panic attacks, anxiety, some 
sleep loss, depressed mood and work-related stress.  The 
objective medical evidence does not indicate symptoms of 
weekly panic attacks, impaired short and long term memory or 
impaired judgment.  While the veteran's private psychiatrist 
indicated in 1996 that the veteran's depressed impaired his 
ability to retain employment, the veteran testified that he 
was able to maintain interpersonal relationships and 
participated in weekly volunteer work.  Overall, this 
evidence indicates, since November 7, 1996 (the effective 
date of the revised applicable criteria)  no more than no 
more than occupational and social impairment with occasional 
decrease in work efficiency, consistent with the current 30 
percent evaluation.  

The Board emphasizes that, through no fault of VA, there are 
no records of medical treatment or evaluation associated with 
the veteran's claims file since October 1996.  The veteran 
has been afforded numerous opportunities to report to VA 
examinations and to identify and/or submit pertinent medical 
evidence in support of his claim.  While more update 
information may have supported assignment of a higher 
evaluation, the veteran has simply not cooperated with the 
RO's and the Board's efforts to further develop the evidence.  
Hence, the Board has no choice but to render its decision on 
the basis of the pertinent medical evidence already of 
record.  

The totality of this evidence reflects that no more than the 
currently assigned 30 percent evaluation (under either the 
former or the revised criteria) is appropriate, and that most 
of the criteria for at least the next higher, 50 percent, 
evaluation are not met.  Clearly depression and anxiety are 
shown.  However, the evidence simply does not reflect that, 
at any point since the December 20, 1994 effective date of 
the grant of service connection, the veteran has experienced 
at least overall considerable social and industrial 
inadaptability, or, since November 7, 1996, at least 
occupational and social impairment with reduced reliability 
and flexibility due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once weekly, difficulty in understanding 
complex commands; impairment in short- and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing or maintaining effective work and social 
relationships.  As the criteria for the next higher, 50 
percent evaluation are not met, it follows that the criteria 
for any higher evaluation likewise are not met.

Additionally, the Board finds that there is no showing, at 
any point since the December 1994 effective date of the grant 
of service connection , that the veteran's anxiety disorder 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Put another way, the 30 percent rating assigned 
adequately compensates the veteran for the severity of his 
anxiety disorder.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial evaluation in excess of 30 
percent for service-connected anxiety disorder with panic 
attacks and depressive disorder must be denied.  Inasmuch as 
the 30 percent assigned reflects the greatest degree of 
psychiatric impairment shown since the December 20, 1994 
effective grant of service connection, there is no basis for 
assignment of any staged rating pursuant to Fenderson.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 



IV.  Hypertension

A.  Background

During a January 1995 VA examination, the veteran reported to 
being on daily medication for control of his hypertension.  
There was no history of headache, visual blurring, coronary 
artery disease of diabetes mellitus.  He did report 
palpitations for more than 20 years not associated with any 
chest pain or shortness of breath.  The veteran played 
racquetball and exercised on a bike for five or six miles 
every day.  A cardiovascular examination and examination of 
the respiratory system were both normal.  A Chem profile was 
within normal limits.  An EKG showed normal sinus rhythm and 
was within normal limits.  Blood pressure in the sitting 
position was 150/98.  He was diagnosed with hypertension, 
well controlled.  

During the October 1996 hearing before RO personnel, the 
veteran testified that he was currently taking Cozaar, 50 
milligrams a day, for treatment of his hypertension.  He 
reported that his average blood pressure was around 160/100.  

An October 1996 statement from Deborah Neiman, M.D. indicated 
that she treated the veteran for hypertension.  His range on 
medication was 150/96.  A November 1996 statement from Dr. 
Neiman indicated reported blood pressure readings of 152/94, 
180/100 and 168/108 taken in October and November 1996.  

There is no additional pertinent evidence of record.  

B.  Analysis

The veteran's service-connected hypertension is evaluated as 
10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101, pertaining to hypertensive vascular disease.  

Under the rating criteria in effect prior to January 12, 
1998, hypertensive vascular disease was evaluated as follows:

7101 Hypertensive vascular disease (essential 
arterial hypertension):
Diastolic pressure predominantly 130 or more 
and severe symptoms..........................................................60
Diastolic pressure predominantly 120 or more 
and moderately severe 
symptoms..................................................40
Diastolic pressure predominantly 110 or more, 
with definite 
symptoms...............................................................
..20
Diastolic pressure predominantly 100 or 
more................10

Note (1): For the 40 percent and 60 percent 
ratings under code 7101, there should be 
careful attention to diagnosis and repeated 
blood pressure readings.
Note (2): When continuous medication is shown 
necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 
100 or more, a minimum rating of 10 percent will be 
assigned.

38 C.F.R. § 4.104, DC 7101 (as in effect prior to January 12, 
1998).  

Effective January 12, 1998, the revised rating criteria for 
hypertensive vascular disease are as follows:

7101 Hypertensive vascular disease 
(hypertension and isolated systolic 
hypertension):
Diastolic pressure predominantly 130 or 
more....................60
Diastolic pressure predominantly 120 or 
more.................40
Diastolic pressure predominantly 110 or more, 
or; systolic
pressure predominantly 200 or 
more..................................20
Diastolic pressure predominantly 100 or more, 
or; systolic
pressure predominantly 160 or more, or; 
minimum evaluation
for an individual with a history of diastolic 
pressure
predominantly 100 or more who requires 
continuous
medication for 
control..................................................
...10

Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings 
taken two or more times on at least three 
different days.  For purposes of this 
section, the term hypertension means that the 
diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic 
hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 
90mm.
Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part 
of the condition causing it rather than by a 
separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2003).

Considering the pertinent evidence in light of the above 
criteria, the Board finds no basis for the assignment of a 
higher initial evaluation of the veteran's service-connected 
hypertension.  The evidence indicates that the veteran 
requires the continuous use of medication to control his 
hypertension; however, this is consistent with the criteria 
for the 10 percent evaluation assigned.  Assignment of a  
rating in excess of 10 percent requires diastolic pressure 
readings predominantly 110 or more.  38 C.F.R. § 4.104, DC 
7101 (as in effect prior to and since January 12, 1998).  The 
pertinent evidence of record spans from January 1995 to 
October 1996 and includes only four blood pressure readings.  
Of those, none contain diastolic pressure readings 
predominantly 110 or more.  Additionally, as regards the 
revised criteria, the evidence also does not show systolic 
pressure readings predominantly at 200 or more.  Subsequent 
to October 1996, there is no evidence upon which to assign an 
evaluation greater than 10 percent, as there are no blood 
pressure readings of record.  Hence, the current record 
presents no basis for assignment of more than the initial 10 
percent rating assigned.  

The Board also notes that, because assignment of a higher 
evaluation for hypertension involves a mechanical application 
of the rating criteria to blood pressure readings, the Board 
has no discretion in this matter.  Hence, consideration of 
such factors as marked interference with employment and 
repeated hospitalization have no bearing on adjudication of 
the question of the proper evaluation for hypertension.  Even 
if such factors were for consideration, there is no showing 
of such an exceptional or unusual disability picture due to 
hypertension as to invoke the procedures for assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board must conclude that 
the criteria for an initial  evaluation in excess of 10 
percent for the veteran's hypertension have not been met, and 
that the claim must be denied.  Inasmuch as the 10 percent 
assigned reflects the greatest degree of impairment shown 
since the December 20, 1994 effective grant of service 
connection, there is no basis for assignment of any staged 
rating pursuant to Fenderson.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert 1 Vet. App. 55-57.




ORDER

An initial evaluation greater than 30 percent for anxiety 
disorder with panic attacks and depressive disorder is 
denied.  

An initial evaluation greater than 10 percent for 
hypertension is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

